Citation Nr: 1035549	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for depression, to include as 
secondary to a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The appellant served in the Army National Guard from October 1960 
to October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

In August 2002, the appellant submitted a claim of entitlement to 
service connection for depression.  Although the appellant 
limited service connection claim to depression, the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the appellant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, 
the evidence of record has demonstrated consistent treatment for 
and diagnoses of depression; therefore, the claim, as captioned 
above, is appropriate.


FINDING OF FACT

The appellant's current depression is not shown by the competent 
evidence of record to be related to his military service, or 
caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active military 
service, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform an appellant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the appellant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters dated in November 2002 and March 2006, advised the 
appellant of the foregoing elements of the notice requirements.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 
Vet. App. at 486; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of the 
claim).  The appellant's claim was readjudicated in the June 2010 
supplemental statement of the case.  Further, the purpose behind 
the notice requirements has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  The appellant's claim 
was remanded in September 2009 for further development.  The RO 
issued the appellant a letter, dated in November 2009, requesting 
that the appellant submit or identify additional evidence in 
support of his claim.  In June 2010, the appellant indicated that 
he did not have additional evidence to submit in support of his 
claim.  Thus, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the appellant has also been satisfied in this 
case.  The RO has obtained the appellant's service treatment and 
personnel records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
his August 2002 application, the appellant stated that he was 
hospitalized at Walter Reed in February 1961 for "double 
pneumonia."  He was treated for 2 weeks in the hospital and, 
after his release, was placed on light duty for 2 weeks.  He 
asserted that he had problems with depression since the February 
1961 hospitalization.  He further asserted that his depression 
became so severe that, in 1982, he began taking medication and 
was hospitalized for depression.  A National Personnel Records 
Center search was undertaken in order to locate treatment records 
associated with the appellant's alleged hospitalization at Walter 
Reed.  No records were located as a result of the search.  
Although the appellant claimed to have been hospitalized at 
Walter Reed, his service personnel records demonstrated that he 
was stationed at Fort Dix in New Jersey.  As such, a search for 
inpatient clinical records demonstrating respiratory treatment at 
Fort Dix was undertaken; the relevant records were mailed and 
associated with the appellant's claims file.  In his February 
2005 substantive appeal, the appellant stated that he received 
treatment from a doctor immediately after his military service 
ended, but that the records were unavailable because the doctor 
was deceased.  During an April 2005 Decision Review Officer 
hearing, the appellant testified that he was receiving Social 
Security disability benefits.  The RO submitted a request for all 
records associated with the appellant's claim for Social Security 
disability benefits; responsive documents were received 
associated with the appellant's claims file that same month.  
During the pendency of the appeal, the appellant indicated that 
he received treatment from a private doctor on and after January 
1980.  After obtaining a privacy release from the appellant, the 
RO was able to obtain treatment records from the named doctor.  
In March 2006, the appellant indicated that he had no further 
evidence to submit in support of his claim.  Further, as 
discussed above, the Board remanded the appellant's claim in 
September 2009 in order to afford him the opportunity to submit 
or identify additional evidence.  In November 2009 and June 2010, 
the appellant indicated that he did not have any additional 
evidence to submit in support of his claim.  Consequently, there 
is no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 120.

The appellant was afforded a VA examination in July 2003 to 
ascertain the presence of depression and, if present, the 
severity and etiology thereof.  In September 2009, the Board 
determined that the July 2003 VA examination was inadequate for 
purposes of evaluating service connection because the examiner 
did not render an etiological opinion.  See Barr v. Nicholson, 
21Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one).  As such, the Board remanded the 
appellant's claim in order to afford him another VA examination.  
The RO notified the appellant that he was scheduled for a VA 
examination on March 10, 2010.  The appellant contacted VA on 
February 19 and 23, 2010, "very upset" that he needed to appear 
for the examination.  He was instructed to contact his Service 
Office or the RO for an explanation.  The appellant did not 
appear for the March 10, 2010 VA examination and, to date, has 
not provided good cause for his failure to report.  38 C.F.R. 
§ 3.655 (2009).  Another VA examination was not scheduled.  In 
June 2010, the denial of the appellant's claim was continued, and 
the claim was remitted to the Board for appellate review.  A copy 
of the June 2010 supplemental statement of the case was mailed to 
the appellant with a request for him to indicate whether he had 
any evidence to submit in support of his claim.  That same month, 
the appellant indicated that he did not and requested that the 
Board review the claim as soon as possible.

While VA has a duty to assist the appellant in obtaining 
information, there is a corresponding duty on the part of the 
appellant to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").  VA's duty must 
be understood as a duty to assist the appellant in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the appellant performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  As such, the Board finds 
that VA's duty to assist has been satisfied and no further 
actions are required.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

In September 2009, the Board directed the RO to send the 
appellant appropriate notice; request the appellant to submit or 
identify additional relevant evidence in support of his claim; 
and to afford the appellant a VA examination.  The RO issued the 
appellant notice in November 2009.  In November 2009, the RO 
requested that the appellant submit or identify additional 
relevant evidence in support of his claim; the appellant 
responded in the negative.  The RO also scheduled the appellant 
for a VA examination, but the appellant failed to appear and did 
not provide good cause for not reporting.  As such, the Board 
finds that the RO substantially complied with the directives of 
the September 2009 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Historically, the appellant served in the Army National Guard 
from October 1960 to October 1966.  In August 2002, he submitted 
a claim of entitlement to service connection for depression, to 
include as secondary to an alleged lung disorder.  In July 2003, 
pursuant to this claim, the appellant underwent a VA examination 
to determine the presence of depression and, if present, the 
severity and etiology.  The appellant's claim was denied in March 
2003.  After perfecting an appeal, the Board remanded the claim 
in September 2009 for further notice and development, to include 
another VA examination.  As discussed in greater detail above, 
the appellant did not appear for the March 10, 2010 VA 
examination and, to date, has not provide good cause for failing 
to appear.  The denial of the claim was continued and the claim 
was remitted to the Board for further appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (2009); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2009).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 
2002); 38 C.F.R. § 3.6(c)(3) (2009).  Presumptive periods do not 
apply to the appellant's ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection 
may be granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

In the instant case, the appellant served in the Army National 
Guard from October 1960 to October 1966, with the first six 
months of his service being ACDUTRA, and the remainder of his 
service being periods of ACDUTRA and INACDUTRA.  Accordingly, the 
hospitalization in February 1961 was during a period of ACDUTRA.

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 
439, 488 (1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Preliminarily, the Board finds that, at present, service 
connection is not in effect for any disease or disorder, to 
include a lung disorder.  Consequently, service connection for 
depression cannot be granted on a secondary basis as a matter of 
law.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 488; see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A review of the appellant's service treatment records did not 
demonstrate any complaints of or treatment for depression or 
symptoms related thereto.  Inpatient treatment records, dated in 
February 1961, demonstrated that the appellant was hospitalized 
for an "acute upper respiratory disease" that was "treated, 
cured."  The appellant was observed for pneumonia, but it was 
ultimately determined that pneumonia was not present.  The 
inpatient treatment records were silent as to complaints or a 
diagnosis of depression or symptoms related thereto.  On a report 
of medical history, dated June 19, 1961, the appellant denied 
"nervous trouble of any sort," "depression or excessive 
worry," "frequent trouble sleeping," and stomach trouble.

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the 
showing of a chronic disease or injury inservice there is 
required a combination of manifestations sufficient to identify 
the disease or disorder and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
When the fact of chronicity inservice is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

Based on a review of his service treatment and inpatient records, 
the Board finds that the appellant did not experience chronic 
inservice depression or depressive symptoms.  The inservice 
treatment records did not demonstrate a combination of 
manifestations sufficient to identify depression or sufficient 
observation to establish chronicity.  Id.  As such, evidence of 
continuity of symptomatology from the time of service until the 
present is required in order to grant the appellant's service 
connection claim.  Id.

Private treatment reports, dated from November 1981 to December 
2005 and the treatment reports associated with the appellant's 
claim for Social Security disability benefits, demonstrate 
ongoing treatment for depression.  These treatment records did 
not include an etiological opinion that associated the 
appellant's depression with his military service or to any event 
therein, to include the February 1961 hospitalization.  

In November 1981, the appellant reported "many months" of "bad 
nerves" and feeling depressed.  

In February 1988, the appellant complained of depression, and 
that he felt similarly in 1982 and 1983.  The appellant 
attributed these feelings to his "job."  He reported feeling 
"stir crazy" staring at "4 walls."

In June 1989, the appellant was hospitalized after a conference 
at a county medical health center.  His chief complaints at the 
time were lethargy and chronic depression of a longstanding 
nature "secondary probably to his work."

In December 1991, the appellant was hospitalized for an apparent 
overdose of anti-depressants.  The diagnosis was generalized 
anxiety disorder with dysthymia.  The appellant reported that he 
had been fired from his job and had been unable to secure another 
position.

In February 1996, it was noted that the appellant's depression 
symptoms significantly flared since November 1995.  The onset of 
this flare-up coincided with the appellant being laid off from a 
seasonal construction job.

During a February 2000 psychiatric assessment, the appellant 
reported that he had a family history of depression.  
Specifically, the appellant reported that his mother had 
depression.

In October 2002, the appellant reported that he applied for 
disability compensation because of depression that he experienced 
"for the last 20 years," marking the onset in approximately 
1982.

In July 2003, the appellant underwent a VA examination to 
ascertain the presence of depression and, if present, the 
severity and etiology thereof.  The appellant reported inservice 
psychiatric problems, including "low mood," low energy, social 
isolation, suicidal thoughts, loss of appetite, and insomnia.  
Since his military discharge, the appellant reported "a lot of 
fluctuating mood," did chose not to seek treatment because he 
did not want people to know that he had psychiatric problems.  
The diagnosis was dysthymia, with superimposed major depressive 
disorder.  The examiner did not provide an etiological opinion.  
In September 2009, the Board found that the July 2003 VA 
examination was inadequate and remanded the claim in order to 
afford the appellant an adequate examination.  The appellant 
failed to appear for the subsequent examination without good 
cause.

In April 2005, the appellant testified at a RO hearing that he 
got depression because people gave him a "rough time" about his 
coughing.  He asserted that fellow service members noticed his 
depression during his military service, but that nothing was ever 
done about it.  His depression symptoms got so bad that he 
eventually sought treatment in the early 1980's.  He denied a 
family history of depression.  He also testified that he had high 
temperatures when he was in the hospital in February 1961 and 
that the felt as though these fevers had a negative impact on his 
brain.  The appellant stated that he had experienced depression 
since the hospitalization. 

In contrast to his testimony before the RO, the appellant has 
asserted that he received treatment for depression shortly after 
his military service.  The appellant stated that records 
associated with this treatment were unavailable for review 
because the doctor has since passed away.  The earliest available 
evidence of record wherein the appellant was treated for 
depression was dated more than 15 years after his service 
separation.  During the initial treatment session in November 
1981, the appellant reported "many months" of depressive 
symptoms, but a more exact figure was not provided.  This post-
service period of approximately 15 years without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim herein.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition).  During the pendency of this appeal, however, the 
appellant asserted that he had been experiencing depression since 
the February 1961 hospitalization.  "Symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), 
citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence submitted 
by the appellant regarding his symptoms since February 1961.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. at 1377.  Similarly, when a disorder 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  

The appellant contends that he has experienced depression since 
February 1961.  The appellant's statements are considered 
competent as to the presence of observable depressive symptoms.  
Layno, 6 Vet. App. at 469-70.  While the appellant's statements 
have been deemed competent evidence as to the presence of 
depressive symptoms since February 1961, the Board must also 
determine whether such evidence is credible.  Id.  In determining 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The appellant's service treatment and inpatient records did not 
include complaints of or treatment for depression or symptoms 
related thereto.  Significantly, on a report of medical history, 
dated June 19, 1961, the appellant denied nervous trouble of any 
sort and denied depression or excessive worry.  Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (holding that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Further, despite the appellant's July 2003 report of 
inservice insomnia, he specifically denied frequent trouble 
sleeping on June 19, 1961.  The first post-service evidence of 
record demonstrating complaints of or treatment for depression 
was dated in November 1981, more than 15 years after the 
appellant's military service.  The appellant asserted that he did 
not seek treatment for depression prior to 1981 because he did 
not want people to know that he had psychiatric problems.  
However, at no point after his military service, with the 
exception of the July 2003 VA examination, did the appellant 
report to a medical professional that he had experienced 
depression or depressive symptoms since February 1961.  Moreover, 
none of the post-service medical evidence of record related the 
appellant's current depression to his military service or any 
event therein, to include the February 1961 hospitalization.  
With the exception of the July 2003 VA examination, the appellant 
consistently attributed his depression or depressive symptoms to 
his post-service employment status or other employment-related 
matters.  Id.  Further, in October 2002, the appellant marked the 
onset of his depression or depressive symptoms as approximately 
1982.  Id.  Based on the totality of the evidence, the Board 
finds that the appellant's statement that he had experienced 
depression since his hospitalization in 1961, not credible.

The July 2003 VA examiner did not provide an etiological opinion 
and, thus, the Board remanded the appellant's claim in September 
2009 in order to afford the appellant another examination.  The 
appellant failed to report for the examination and has not 
provided good cause for his failure to report.  See 38 C.F.R. 
§ 3.655; Wood, 1 Vet. App. at 193.  The evidence of record did 
not otherwise include a competent medical opinion relating the 
appellant's depression to his military service or to any event 
therein, to include the February 1961 hospitalization.  Because 
he failed to appear for the examination without good cause, the 
appellant's claim will evaluated based on the evidence of record.  
38 C.F.R. § 3.655.

Based on the above, the Board finds that the lack of complaints 
or findings of depression during his military service; his 
specific June 19, 1961 denial of depression; the absence of 
complaints of depression or symptoms related thereto for 
approximately 15 years following his military service; his 
consistent attribution of depression or depressive symptoms to 
post-service employment-related matters; and the lack of a 
positive etiological opinion, combine to outweigh the evidence 
submitted in support of the appellant's claim, including his 
assertions that he experienced depression or symptoms thereof, 
since February 1961, which the Board has found as not credible.  
Buchanan, 451 Vet. App. at 1337.  Consequently, the Board finds 
that the evidence of record does not demonstrate a continuity of 
symptoms since February 1961 or since the appellant's military 
service and thus, the claim must be denied.  38 C.F.R. 
§ 3.303(b).

To the extent that the appellant asserts that his depression is 
related to his military service or any event therein, the Board 
finds that as a layman his statements are not competent evidence 
on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The evidence or record did not demonstrate 
that the appellant possesses the ability, knowledge, or 
experience to provide competent etiological opinions.  Id.; 
Jandreau, 492 F.3d at 1377.  Consequently, lay assertions of 
medical etiology cannot constitute evidence upon which to grant 
the claims for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995). 

In the absence of medical evidence that the appellant's current 
depression is related to his military service or was caused or 
aggravated by a service-connected disability, the preponderance 
of the evidence is against his claim.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


